 In the Matter of TIMM AIRCRAFT CORPORATIONandUNITED AUTOMOBILE,AIRCRAFT &_ AGRICULTURAL IMPLEMENT WORKERS or A11MERICA, LOCAL146Case No. R-5010-Decided March 25, 19,13Jurisdiction:aircraft manufacturing industry.Investigation' and Certification of Representatives:existence of question: re-fusal to recognize the union until certified by the Board ; election necessary.Unit Appropriate for Collective Bargaining:all plant-protection employees, ex-cluding captains, sergeants, chiefs, and supervisors ; stipulation as to.Mr. H. W. ElliottandMr. Hyman Smith,of Los Angeles, Calif., forthe Company.Mr. Milton S. TyreandMr. Noah Taucher,of Los Angeles, Calif.,for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Automobile, Aircraft & Agricul-tural Implement Workers of America, Local 146, herein called theUnion, alleging that a question affecting commerce had arisen concern-ing the representation of employees of Timm Aircraft Corporation,Van Nuys, California, herein called the Company, the National LaborRelationsBoard provided for an appropriate hearing upon due noticebefore Charles M. Ryan, Trial Examiner.Said hearing was heldat Los Angeles, California, on March 10, 1943.The Company and theUnion appeared and participated in the hearing'All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the Board makes the following :'Although International Association of Machinists,Aeronautical Lodge, District 22;National Union, United Aircraft Welders of America;Los Angeles District Council of Car-penters ; and Tool Designers Union were served with notice of hearing,they did notappear.48 N. L.R. B., No. 63.522 TIMM AIRCRAFT CORPORATION523FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYTimm Aircraft Corporation is a California corporation operatinga plant at Van Nuys, California,.where it is engaged in the manufac ,ture of aircraft and aircraft parts. 'The Company uses raw mate-rials valued at about $2,300;000, annually,'ceilt ofwhich is shipped to it from points outside the State,of California.It sells products valiled at about $5,339,000, annually,approximately$24,000 worth'of which isshipped to points outside the State ofCalifornia.II.THE ORGANIZATION INVOLVEDUnited Automobile; Aircraft & Agricultural Implement Workersof America, Local 146, is a labor organization affiliated with the Con-gress of Industrial Organizations, admitting to membership employeesof the Company.,III.THEQUESTION CONCERNINGREPRESENTATIONOn February 20, 1943, the Union requested the Companyto recog-,nize it asthe exclusive representative of the plant-protection em-ployees at the Woodley plant of the Company.The Company refusedthis request until such time as the Union is certified by the Board.A statement of a Field Examiner, of the Board, introduced intoevidence during the hearing, indicates that the Union represents asubstantial number of employees in the unit hereinafter, found to beappropriate.2.We find that a. question affectingcommerce has arisenconcerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and(7) of theNational LaborRelations Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allplant-protection employees at the Woodley plant of the Company, ex-cluding captains, sergeants, ;chiefs, and; supervisors-.-constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among2 The Field Examiner reported that the Union represented 12 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of February 20, 1943. There are approximately 16 persons in the appro-priate unit. 524DECISIONS OF NATIONAL, LABOR RELATIONS BOARDthe employees in the appropriate unit who were employed during thepayroll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Timm AircraftCorporation, Van Nuys, California, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,Local 146, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.